Citation Nr: 1702888	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2. Entitlement to service connection for a skin disability.  

3. Entitlement to service connection for an esophageal disability.   

4. Entitlement to service connection for a respiratory disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 Rating Decision issued by Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a skin disability, an esophageal disability, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record indicates the Veteran's posttraumatic stress disorder (PTSD) causes regular anger, irritability, mood swings, depression, restricted affect, flashbacks, nightmares, paranoia, intrusive memories, a desire to avoid thoughts or activities that remind him of past trauma, markedly diminished interest or participation in activities, desire to isolate from others, hypervigilance, exaggerated startle response, and difficulty in adapting to stressful circumstances, including work or a work like setting; however, the impairment caused by these symptoms does not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The requirements of the statutes and regulation have been met in this case.  As to this claim for an initial evaluation in excess of 50 percent for PTSD, the claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The evidence of record includes VA treatment records, private treatment records, testimony from the Veteran, and lay statements.  As to the claim for an initial evaluation in excess of 50 percent for PTSD, nothing in the record identifies additional potentially relevant records that could be obtained.  
The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  The Veteran was provided VA mental health examinations in December 2009, August 2013, and November 2014.  For the reasons discussed below, the Board finds these examinations adequate.

II. Analysis

	A. The Veteran's Contentions

The Veteran seeks an initial evaluation in excess of 50 percent for service-connected PTSD.  

	B. Increased Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The claim for a higher initial schedular rating for PTSD stems from the Veteran's timely disagreement with the rating assigned in connection with the grant of service connection.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as explained below, an initial schedular rating in excess of 50 percent is not warranted.

The Veteran's PTSD is rated 50 percent, throughout the appeals period, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413, General Rating Formula.

A 70 percent evaluation is warranted where the disability is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.


	C. Summary of Evidence

The Veteran was provided a VA initial PTSD examination in December 2009.  The examiner noted the Veteran's PTSD did not manifest in impairment of thought or communication, delusions or hallucination, inappropriate behavior, obsessive or ritualistic behaviors, speech impairment, panic attacks, or impaired impulse control.  The Veteran did report fleeting thoughts of lethality but no intent.  There was sleep impairment; however, it was attributed to other medical conditions.  The Veteran opined that to the extent he experienced depression or anxiety it was not abnormal, but his doctor occasionally provided him with medication to get through difficult times.  The Veteran also reported substance abuse problems in his past but no current problems because of treatment.  The Veteran related that he had some difficulty remembering names but the examiner reported that there appeared to be no problems with short or long term memory.  The examiner observed that the Veteran had retired from work in the late 1990s, following approximately 30 years of work, but continued to do occasional part time work in retirement.  At the time of the examination the Veteran's personal appearance and hygiene were appropriate.  Mood and affect were within reason.  The Veteran was fully oriented.  A GAF score of 65 was assigned.  

In his June 2009 Notice of Disagreement, the Veteran described having problems with anger that he attributes to his PTSD.  He also noted that though he no longer drinks alcohol this is a constant battle because of his past alcoholism.  He felt he could not work because he cannot stay focused on being productive because of his PTSD.  He revealed he lies to healthcare professionals about suicidal ideation to "feel strong and in control."

The Veteran was provided another VA examination in August 2013.  At this time symptoms of the Veteran's PTSD were reported to include depressed mood, anxiety, and difficulty in adapting to stressful circumstances, including work or a work like setting.  Other symptoms experienced by the Veteran were noted in the examiner's review of the PTSD criteria.  These symptoms include recurrent and distressing memories, recurrent distressing dreams, feeling of detachment or estrangement from others, efforts to avoid thoughts or activities that remind him of past trauma, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  In regard to occupational functioning, the Veteran was noted to have retired following 30 plus years of work, but continued to do lawnmower repair and general mechanic work out of his home.  In regard to social functioning, the Veteran's marriage was reported as stable and it was noted he interacts with his children.  He experienced some social isolation but continued to attend twice daily Alcoholics Anonymous meetings.  Overall, the examiner described the Veteran's PTSD as resulting in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 60 was assigned at this time.

In a February 2014 letter, a friend and mentee of the Veteran describes him as being an angry person.  This friend also reports the Veteran has discussed having nightmares related to in-service experiences.  

The Veteran's most recent VA examination occurred in November 2014.  As a result of PTSD, the Veteran was reported to experience anxiety.  Also, in evaluating the Veteran under the PTSD criteria the examiner noted the Veteran experiences recurrent intrusive memories, recurrent distressing dreams, a desire to avoid thoughts or activities that remind him of past trauma, a persistent negative emotional state, markedly diminished interest or participation in activities, irritable behavior and angry outbursts, hypervigilance, and exaggerated startle response.  The Veteran was noted to still live with his wife and their marriage was described as sound.  The examiner reported the Veteran has several friends and serves as a leader of an Alcoholics Anonymous group leading meetings seven days a week.  Now that he retired following 31 years of work the Veteran stays busy with small engine repair and doing small repairs and maintenance on refrigerators compressors at restaurants operated by an acquaintance.   Overall, the examiner described the Veteran's PTSD as resulting in occupational and social impairment with reduced reliability and productivity.  

At the Veteran's March 2016 Board hearing he testified that his PTSD causes anger and nightmares.  He discussed retired but spending spare time working on small engines.  He described having a close relationship with his wife and children.  He also reports making friends thought his Alcoholics Anonymous meeting room thought he says he is not a good socializer and likes to be left alone.  

The record also contains VA and private treatment records from throughout the appeals period.  The record show that as a result of PTSD the Veteran experiences regular anger, irritability, mood swings, depression, restricted affect, flashbacks, nightmares, and paranoia, such as feeling watched or feeling people are talking about him.  He is regularly described as fully oriented, displaying limited or fair insight and judgement, with fair grooming and hygiene, and without delusions or hallucination.  In these records the Veteran regularly denies suicidal or homicidal ideation.  Similarly, suicidal screenings in the records are negative.  However, in September 2014, he reported fleeting thoughts concerning why is he still living, but no thoughts or plans of self harm.  These records indicate GAF scores ranging from 65 to 70.

      D. Application of Rating Schedule to the Evidence 

Following review of the evidence of record, the Board concludes that an initial evaluation in excess of 50 percent is not warranted at any point during the appeals period.  The evidence of record indicates the Veteran's PTSD causes regular anger, irritability, mood swings, depression, restricted affect, flashbacks, nightmares, paranoia, intrusive memories, a desire to avoid thoughts or activities that remind him of past trauma, markedly diminished interest or participation in activities, the desire to isolate from others, hypervigilance, exaggerated startle response, and difficulty in adapting to stressful circumstances, including work or a work like setting.  However, the impairment caused by these symptoms does not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or more nearly approximate total occupational and social impairment.

Despite dealing with these PTSD symptoms the evidence show he has a close relationship with his family and takes a very active role in Alcoholics Anonymous, including leading a group in daily meetings.  Moreover, despite being retired, the Veteran continues to do some handy work with engines in his free time.  The Board is not suggesting these activities and relationships are unaffected by PTSD, however, the Board does find the Veteran's ability to participate in these activities and effectively maintain these relationships shows a level of occupational and social impairment that does not more nearly approximate that contemplated by a 70 or 100 percent rating.  

The Board acknowledges there is conflicting as to the extent to which the Veteran experiences suicidal ideation.  Moreover, suicidal ideation is a symptom the General Rating Formula suggests is indicative of occupational and social impairment warranting a 70 percent evaluation.  At the December 2009 VA examination, the Veteran reported fleeting thoughts of lethality and at the time of a September 2014 treatment note reported fleeting thoughts concerning why is he still living.  However, at the time of both of these reports the Veteran indicated no intent or plan to cause harm to himself.  Furthermore, the Veteran repeatedly denied suicidal ideation during the appeals period and was repeatedly screened for suicidal ideation with negative results.  Still, this must all be viewed while keeping in mind the Veterans admission, in his June 2009 Notice of Disagreement, that he lies to healthcare professionals about suicidal ideation to "feel strong and in control."

Nevertheless, even considering the Veteran admitted untruthfulness about suicidal ideation, the evidence shows the Veteran did not experience suicidal ideation of such frequency and severity that when viewed in light of the entire disability picture occupational and social impairment is shown that more nearly approximates a 70 percent evaluation.  Despite the Veteran's attempted deception he was dealing with medical professional trained in detecting, monitoring, and treating suicidal ideation.  A 70 percent evaluation is indicative of a severe disability.  As such, the Board is of the opinion that if the Veteran suffered from suicidal ideation of the frequency and severity contemplated by a 70 percent evaluation it would have been detectible by medical professionals despite the Veteran's attempt to hide it.  

To extent the Veteran did disclose suicidal ideation the evidence shows fleeting thoughts with no intent or plan.  The Board finds suicidal ideation as used in the General Rating Formula contemplates ideation of a greater severity than fleeting thoughts with no intent or plan.

Additionally, thought the responsibility for determining the appropriate rating rests with the Board, the Board finds the opinions of the medical examiners, as to the extent of occupational and social impairment caused by the Veteran's PTSD, to be informative.  Here the August 2013 and November 2014 VA examiner offered such opinions both indicating overall levels of occupational and social impairment suggesting a rating in excess of 50 percent is not warranted.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Though the currently in use DSM-5 does not include GAF scores the appeals period here under consideration partially covers a time period prior to the publication of the DSM-5.  As GAF scores are not a matter of diagnosis, to the extent medical evaluators assigned a GAF score under previous versions of the DSM, the Board finds that evidence relevant in evaluating the Veteran's occupational and social impairment.  See 38 C.F.R. § 4.125. 

Although GAF score assist in evaluating mental disorder, the Board must consider all the pertinent evidence of record relevant to the time periods in question and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016).

A medical evidence of record indicates that the Veteran was assigned GAF score of no less than 60 and no more than 70 during the appeals period.  A GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of "some mild" symptoms or some difficulty in social, occupational, or school functioning.  See DSM-IV.  Thus, the GAF scores show no more than moderate symptoms associated with the Veteran's PTSD and when viewed along with the other evidence of record supports the Boards finding that the occupational and social impairment caused by the Veteran's PTSD does not warrant a rating in excess of 50 percent.

Finally, in a July 2015 Statement of Accredited Representative in Appealed Case, the Veteran's representative contends that the August 2013 VA examination was "inadequate in identifying the level of severity of the veteran's PTSD...."  However, the examiner points to no specific symptoms or impairment the Veteran experiences as a result of PTSD that the August 2013 examiner failed to adequately address.  The August 2013 examination, as well as the other VA examinations, involved reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provided adequate discussions of relevant symptomatology.  Therefore, the Board finds no reason to doubt the adequacy of these examinations.  Even if the August 2013 examiner was inadequate, a subsequent examination was provided in November 2014 and neither the Veteran nor his representative has suggested that examination was inadequate.  Moreover, the Board finds that even if it considered the August 2013 examination inadequate, and therefore of limited probative value, the final disposition of this case would remain the same in light of the other examinations, both before and after the August 2013 examination, and the additional evidence of record.  

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial schedular rating in excess of 50 percent for PTSD.  The benefit of the doubt doctrine is therefore not for application and these claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.




      D. Extraschedular Consideration

Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321 (b).

Consideration of whether an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 115-116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

Here, the first Thun element is not satisfied.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate during either period.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Rating Schedule provides for ratings based on the level of social and occupational impairment caused by the Veteran's PTSD.  While specific manifestations suggestive of certain degrees of impairment are listed under the General Rating Formula for Mental Disorders, the Board is not limited to considering only the impairment caused by the listed manifestations.  Such open ended criteria allow the Board to ensure that the entire disability picture is taken into consideration when assigning a schedular rating.  

In sum, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture for PTSD.  As such, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (b).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

VA must provide an examination or obtain a medical opinion with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Following a February 2012 environmental examination for Agent Orange exposure, a memorandum was prepared explaining the examiner's findings.  The examiner reporting finding no "condition at this time that would be ratable under Agent Orange ...."  The examiner did, however, report multiple conditions that should be submitted for possible service connection, among them bilateral dupuytren's contracture, a skin disability, and Barrett's Esophagus, an esophageal disability.  Additionally, the Board notes that the Veteran testified to experiencing other skin disability and treatment notes, such as the May 2010 VA primary care note, indicate an assessment of "skin neoplasms."  As such, examinations are required in order for a medical examiner to provide an etiological opinion on any current skins disability and Barrett's esophagus.     
Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided a VA respiratory examination in December 2009.  The examiner reported no findings of a chronic respiratory disease.  The examiner noted the claims file contained documentation of asthma, but asthma was not being treated with medication at the time of examination.    

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the medical records showing an assessment of asthma are dated around the time the Veteran filed his claim the current disability requirement has been met.  McClain; see also Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  Also, a September 2014 VA primary care note indicates the Veteran was being seen regarding a three-month follow-up for, among other things, COPD, suggesting that the Veteran respiratory problems have persisted since he filed his claim.  Therefore, service connection would be warranted in the event a nexus was established between the Veteran's respiratory disability and an in-service incurrence or aggravation of a disease or injury.  As such, a new examination is required in order for a medical examiner to provide an etiological opinion on any current respiratory disability, including asthma.     

Finally, at his March 2016 hearing before the Board, the Veteran testified his skin condition had been treated by Dr. Rogi (phonetic spelling) and referred by Dr. Sara Dietrich (phonetic spelling).  A review of the claims file reveals no records from either doctor.  

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization from the Veteran, obtain records from Dr. Rogi and Dr. Sara Dietrich, pertaining to treatment of a skin condition(s).  Please notify the Veteran that he may provide copies of any outstanding relevant medical records in his possession.

2. After completing the above, schedule the Veteran for VA examinations as to the nature and etiology of his skin, esophagus, and respiratory disabilities.  

The claims file must be sent to the examiners for review.

(a) The skin examiner should first identify any current skin disability, i.e., since the Veteran filed his claim in September 2008.  Then, as to any such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disability is related to service, including sun exposure while stationed in Vietnam.

(b) The esophagus examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's Barrett's esophagus or any other diagnosed digestive system disability is related to service.

(c) The respiratory system examiner should first identify any current respiratory disability, i.e., since the Veteran filed his claim in September 2008.  Then, as to any such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disability is related to service.  

A complete rationale should accompany any opinion provided. 

3. After the above development has been completed, readjudicate the claims for entitlement for service connection for skin, esophagus, and respiratory disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


